department of the treasury internal_revenue_service washington d c date wta-n-116190-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for john hawley group manager eg-110 examination branch international district operations from subject w edward williams senior technical reviewer branch international cc intl br this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer year year year year year issues whether the requirement in sec_882 that a foreign_corporation file a return in the manner prescribed by subtitle f to get the benefits of deductions and credits authorizes the secretary to impose a timely filing requirement by regulation wta-n-116190-98 whether sec_882 requiring that a return be timely filed by a foreign_corporation to obtain the benefits of deductions and credits conflicts with the allowance of deductions in the business profits article of the convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes hereafter referred to as the united_states - germany income_tax convention conclusion the timely filing requirement in sec_1_882-4 is valid as an interpretive regulation because it carries out the congressional mandate in a proper manner and harmonizes with the plain language of the statute its origin and its purpose 440_us_472 sec_882 c provides that a foreign_corporation may claim deductions or credits only if it files a true and accurate return in the manner prescribed in subtitle f the regulations establish the filing deadline by incorporating sec_6072 entitled time for filing income_tax returns sec_6072 of the code is contained in subtitle f thus the regulation’s timely filing requirement harmonizes with the plain language of the statute 107_tc_146 which involved inter alia tax years before the effective date of the current regulations does not lead to the conclusion that taxpayer is entitled to the deductions claimed on their untimely filed returns for years after the effective date of the regulations the tax_court found it unnecessary to opine on the validity of sec_1_882-4 moreover the rationale underlying the espinosa opinion supports a disallowance of the claimed deductions and credits sec_1_882-4 does not violate paragraph of article vii business profits of the united_states - germany income_tax convention sec_1_882-4 is a part of the administrative and procedural framework of the united_states tax system within which the provisions of the treaty operate the timeliness requirement concept embodied in sec_1_882-4 was already a part of the united states’ tax_administration system when the united_states - germany income_tax convention was negotiated and entered into force and the regulation merely provides taxpayers with a bright-line application of this concept treaties are entered into with the underlying understanding that the provisions of the treaties are subject_to the administrative and procedural framework needed for proper administration of each contracting state’s tax system facts wta-n-116190-98 the taxpayer is a german corporation which manufactures machinery in germany and installs it for customers around the world because the installation process is complex the taxpayer sends its personnel to the united_states and other countries for extended periods of time to receive the equipment and complete the installation and testing the taxpayer did not file tax returns for year year year year and year the taxpayer’s new certified public accountants reviewed the arrangement and advised the taxpayer that due to the extended nature of the presence of taxpayer’s employees in the united_states the company was required to file income_tax returns they further advised the taxpayer to file forms 1120f for year through year the taxpayer came forward to the internal_revenue_service voluntarily and has committed to file and pay the proper amount of tax for the years in question regardless of the service’s decision with respect to the deductibility of expenses more than months have passed since the due dates for the returns for the years in question the service has not yet filed sec_6020 returns on the taxpayer’s behalf although sec_1_882-4 provides that foreign_corporations will be allowed to claim deductions only if a return for that taxable_year is filed by the foreign_corporation on a timely basis the taxpayer has asked for a waiver of this requirement and allowance of deductions and credits for the following reasons relying on espinosa and the statutory language of sec_871 sec_882 provides that a foreign_corporation shall receive the benefit of deductions and credits only if a return is filed in a manner prescribed by subtitle f and the manner of filing a return does not include a timeliness requirement the taxpayer is entitled to claim deductions under article of the united states-germany income_tax convention alternatively the taxpayer asked to be allowed the deductions based on general principles of equity because it voluntarily disclosed to the service its failure_to_file law and analysis issue taxpayer argues that the requirement that a taxpayer file a return in the manner prescribed in subtitle f in sec_882 does not include the timeliness of such filing to support this argument taxpayer points to espinosa in which the wta-n-116190-98 tax_court correctly noted that the reference to the manner prescribed in subtitle f does not explicitly contain a time limit this issue ultimately turns on whether the timely filing requirement promulgated in sec_1_882-4 is valid sec_882 generally provides that a foreign_corporation may claim deductions and credits only if it files a true and accurate return in the manner prescribed in subtitle f including therein all the information which the secretary may deem necessary for the calculation of such deductions or credits sec_1_882-4 provides in part that a foreign_corporation shall receive the benefit of the deductions and credits otherwise allowed to it with respect to the income_tax only if it timely files or causes to be filed with the philadelphia service_center in the manner prescribed by subtitle f a true and accurate return of its taxable_income which is effectively connected or treated as effectively connected for the taxable_year with the conduct_of_a_trade_or_business in the united_states by that corporation sec_1_882-4 provides that whether a return for a particular taxable_year is considered filed on a timely basis will depend on whether the foreign_corporation filed a return for the immediately preceding taxable year- a b if a return was filed for the immediately preceding_taxable_year or if the taxable_year in question is the first taxable_year for which a return is required to be filed then the return must be filed within months of the due_date set forth in sec_6072 and the underlying regulations if no return was filed for the immediately preceding_taxable_year and the taxable_year in question is not the first taxable_year for which a return is required to be filed then the return must be filed no later than the earlier of i months of the due_date set forth in sec_6072 or ii the date the irs mails a notice to the foreign_corporation advising the corporation that the tax_return has not been filed and that no deductions or credits with a few exceptions not relevant here may be claimed by the taxpayer sec_1_882-4 was proposed in its present form in date and was adopted in date the prior version of sec_1_882-4 did not have an express provision conditioning the allowance of deductions to a foreign_corporation on the filing of a timely return the preamble to current sec_1_882-4 states wta-n-116190-98 commentators questioned the validity of the filing deadlines as set forth in the proposed_regulations the filing deadlines were not eliminated in the final regulations however since the statute clearly provides for the denial of deductions and credits if returns are not filed in a timely manner this requirement is justified because of the different administrative and compliance concerns with regard to nonresident_alien individuals and foreign_corporations t d 1990_2_cb_172 in determining the degree of deference accorded to regulations promulgated by administrative agencies courts traditionally have distinguished between regulations that are legislative and those that are interpretative legislative regulations are those issued pursuant to a specific grant of authority to define a statutory term or prescribe a method of executing a statutory provision 452_us_247 432_us_416 legislative regulations are given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute e i du pont de nemours v commission41_f3d_130 3rd cir aff’g 102_tc_1 quoting 467_us_837 by contrast interpretative regulations are issued under the general grant of authority found in sec_7805 which empowers the secretary to adopt all needful rules and regulations for the enforcement of the internal revenue laws e i du pont de nemour sec_41 f 3d pincite the commissioner's interpretations set forth in the regulations can be measured against a specific provision of the code and thus are given less deference than a legislative_regulation rowan cos e i du pont de nemours i n the tax area we are still required to treat regulations issued under a general grant of authority with broad deference although to a somewhat lesser degree than when congress has made a specific delegation of authority in a specific statute in this regard an interpretative_regulation will pass muster if it carries out the congressional mandate in a proper manner and harmonizes with the plain language of the statute its origin and its purpose 440_us_472 the regulation must be sustained unless unreasonable and plainly inconsistent with the revenue statutes it should not be overruled except for weighty reasons 394_us_741 333_us_496 see also 389_us_299 rowan cos 670_f2d_1262 3d cir 961_f2d_800 9th cir the deference given to interpretative regulations by the courts is a reflection of the principle that congress has delegated to the secretary wta-n-116190-98 of the treasury not to the courts the task of administering the tax laws of the nation ' 450_us_156 quoting 411_us_546 for a recent tax_court opinion discussing the standard of review applicable to legislative and interpretative regulations see 104_tc_384 in this case the timely filing requirement set forth in sec_1 a is an interpretive regulation because it was not issued pursuant to a specific grant of authority but under the general grant of authority found in sec_7805 the timeliness requirement in sec_1_882-4 is valid as an interpretive regulation because it carries out the congressional mandate in a proper manner and harmonizes with the plain language of the statute its origin and its purpose national muffler dealers ass'n u s pincite sec_882 provides that a foreign_corporation may claim deductions and credits only if it files a true and accurate return in the manner prescribed in subtitle f the regulations establish the filing deadline by incorporating sec_6072 entitled time for filing income_tax returns sec_6072 of the code is contained in subtitle f thus the regulation’s timeliness requirement harmonizes with the plain language of the statute national muffler dealers ass'n u s pincite moreover the timeliness requirement in the regulation carries out the congressional mandate in a proper manner consistent with its origin and purpose courts consistently found that with respect to section of the code the predecessor to current sec_882 there is a terminal point after which a taxpayer can no longer claim the benefit of deductions by filing a return 125_f2d_906 4th cir aff’g 42_bta_1248 40_bta_696 in blenheim co the court stated this terminal date which the board_of_tax_appeals first adopted in 40_bta_696 is directed against those foreign_corporations which instead of being induced voluntarily to advise the commissioner of their domestic operations might find their interests best served by filing no return whatever and then waiting until such time if any as the commissioner discovers their existence and acquires sufficient information about their income on which to base a return unless they are precluded from then obtaining the deductions and credits under such circumstances such foreign_corporations can if detected come in for the first time after the wta-n-116190-98 commissioner has made a return and suffer no economic loss other than the general late filing penalty which applies to domestic as well as foreign_corporations id pincite the court further observed that the fact that congress intended for the condition in section to be strictly applied is apparent from the use of the limitation only the court noted the difficulty here encountered by the commissioner in attempting to ascertain the petitioner’s correct income_tax is a striking example of the many administrative problems inherent in the application of the federal_income_tax to foreign_corporations this has prompted congress to impose special conditions on such corporations indeed unless a foreign_corporation is induced voluntarily to advise the commissioner of all of its income attributable to sources within the united_states and of the exact nature of all deductions from such income the commissioner may never learn even of the corporation’s existence and in any event he will probably be unable to determine the correct amount of its taxable_income the situation is pregnant with possibilities of tax_evasion in express recognition of this fertile danger to the orderly administration of the income_tax as applied to foreign_corporations congress conditioned its grant of deduction on the timely filing of true proper and complete returns the conclusion that the preparation of a return by the commissioner a reasonable_time after the date it was due terminates the period in which the taxpayer may enjoy the privilege of receiving deductions by filing its own return is consistent not only with the intention of congress as evidenced by the legislative_history of section but also with consideration of sound administrative procedure id pincite emphasis in the original the taxpayer also points to the fact that sec_871 provides that an election under sec_871 to treat real_property income as effectively_connected_income may be made only in such manner and at such time as the secretary may by regulations prescribe taxpayer argues that if congress intended a time requirement in sec_882 the statute would include language similar to that in sec_871 we do not believe that the difference in language is determinative first sec_871 is distinguishable as that statute deals with the form and time of an election and revocation second the wta-n-116190-98 regulations under that section are legislative rather than interpretive since as discussed above a legislative_regulation is one in which congress gives a specific grant of authority to define a statutory term or prescribe a method of executing a statutory provision finally whether sec_1 c is valid is determined by whether it meets the test for interpretive regulations ie the regulation’s timeliness requirement harmonizes with the plain language of the statute the issue in espinosa was whether the untimely returns filed by a non- resident_alien individual after the commissioner notified the taxpayer that substitute returns had been prepared but before a statutory_notice_of_deficiency was issued were sufficient to avoid the disallowance of deductions under sec_874 the tax_court in espinosa rejected the petitioner’s argument that it could avoid the effect of sec_874 by filing returns prior to issuance of a statutory_notice_of_deficiency for years prior to the effective date of sec_1 b years through the tax_court concluded that where the petitioner did not respond to the commissioner’s letters dated date january and date and waited seven months to file returns after the letter dated date the taxpayer could not avoid the disallowance of deductions under sec_874 a t c pincite the espinosa court stated w hile sec_874 a and c contain no explicit time limit the policy behind these provisions as applied by the case law dictates that there is a cut-off point or terminal date after which it is too late to submit a tax_return and claim the benefit of deductions if no cut-off point existed taxpayers would have an indefinite time to file a return and these provisions would be rendered meaningless emphasis added id pincite the espinosa court further stated that to hold otherwise would render the entire provisions of the statute a nullity id citing 35_bta_764 with respect to tax years and the tax_court in espinosa found it unnecessary to address the petitioner’s argument that sec_1_874-1 was invalid instead the tax_court upheld the commissioner’s disallowance of deductions based on sec_874 and the existing case law accordingly since the facts in espinosa are distinguishable and the court refused to address the validity of sec_1_882-4 espinosa is not dispositive and does not lead to the conclusion that taxpayer is entitled to the deductions claimed on its untimely filed returns moreover the rationale underlying wta-n-116190-98 the espinosa opinion supports a disallowance of the claimed deductions and credits issue the taxpayer argues that paragraph of article vii business profits of the united_states - germany income_tax convention entitles it to deductions and that the treaty contains no requirement for the filing of a timely return on this point the taxpayer argues that the treaty is not in conflict with sec_882 because in its view sec_882 also contains no explicit time requirement thus in essence taxpayer argues that sec_1_882-4 violates the treaty we disagree sec_1_882-4 is a part of the administrative and procedural framework of the united_states tax system within which the provisions of the treaty operate the timeliness requirement concept embodied in the regulation was already a part of the united states’ tax_administration system when the united_states - germany income_tax convention was negotiated and the regulation merely provides taxpayers with a bright-line application of this concept treaties are entered into with the underlying understanding that the provisions of the treaties are subject_to the administrative and procedural framework needed for proper administration of each contracting state’s tax system paragraph of article vii business profits of the united_states - germany income_tax convention provides in determining the business profits of a permanent_establishment there shall be allowed as deductions expenses which are incurred for the purposes of the permanent_establishment including research_and_development expenses interest and other similar expenses and a reasonable amount of executive and general administrative expenses whether incurred in the state in which the permanent_establishment is situated or elsewhere the treasury_department technical explanation to paragraph of article vii business profits provides in part paragraph provides that in determining business profits of a permanent_establishment deductions shall be allowed for expenses_incurred for the purposes of the permanent_establishment deductions are to be allowed regardless of where the expenses are incurred the paragraph specifies that among the expenses referred to which are incurred for the purposes of the permanent_establishment are wta-n-116190-98 expenses for research_and_development interest and other similar expenses also included is a reasonable amount of executive and general administrative expenses the united_states - germany income_tax convention was signed on date and brought into force on date the denial of deductions under sec_1_882-4 pursuant to sec_882 violates article vii business profits of the united_states - germany income_tax convention only if application of the regulation to the taxpayer is inconsistent with the intent of the parties and the purpose of the specific treaty provision every attempt should be made to harmonize the application of the treaty with tax legislation 80_tc_705 mundry v united_states ci ct the goal of treaty interpretation is to give the specific words of a treaty a meaning consistent with the genuine shared expectations of the contracting parties 299_f2d_565 2d cir affd 373_us_49 see also 489_us_353 the literal terms of a convention must be interpreted consistently with the expectations and intentions of the united_states in entering into the income_tax convention in interpreting treaties courts will first look to the plain meaning of the language of the treaty 457_us_176 where the plain meaning of the language of the treaty is ambiguous or silent on a point courts will look to extrinsic materials see tseng v el al israel airlines ltd 122_f3d_99 2d cir treaties are construed more liberally than private agreements and to ascertain their meaning we may look beyond the written words to the history of the treaty the negotiations and the practical construction adopted by the parties citing 318_us_423 see also vienna convention on the law of treaties art u n doc a conf reprinted in am j int'l l it is appropriate to use supplementary materials to confirm the meaning resulting from a contextual reading of the treaty's plain language the role of the business profits article is to ensure the proper allocation of the profits of a resident of a contracting state between its country of residence and the other contracting state where the resident does business through a permanent_establishment it is not intended to include administrative provisions such as filing_requirements sec_882 and sec_1_882-4 are not intended to allocate items of income and expenses between taxpayer’s u s permanent_establishment and taxpayer’s german operations sec_882 as interpreted by sec_1_882-4 sets forth a reasonable period of time for foreign_corporations to assess whether they are engaged in a trade_or_business in wta-n-116190-98 the united_states and to file either a complete return or alternatively a protective return pursuant to sec_1_882-4 nor is the business profits article intended to override administrative provisions under the domestic law of a contracting state that are necessary to ensure tax compliance section the predecessor to sec_882 dates back to the revenue act of the united_states - germany income_tax convention at issue here was brought into force on date thus the united_states government’s position that a timeliness requirement was implicit in sec_882 and its predecessor section was well established at the time the united_states - germany income_tax convention was negotiated and entered into force 40_bta_696 125_f2d_906 4th cir 126_f2d_384 4th cir by it was also an established principle of u s tax law that in order to encourage compliance with and to facilitate proper administration of the u s tax system vis-a-vis foreign_corporations it was necessary to have a terminal point after which deductions would not be allowed even if a taxpayer files a true and accurate return after that point 40_bta_696 125_f2d_906 4th cir 126_f2d_384 4th cir in addition the timeliness requirements in the regulations were set forth in the proposed_regulations which were published on date 1989_2_cb_823 the united_states - germany income_tax convention was signed on date had the parties intended that the regulations not apply to taxpayers covered by the convention the expression of that intent would have been made one need only peruse the entire article to conclude that its purpose is to define the general nature of profits to be taxable to a permanent_establishment and the deductions to be allowed there is no language to suggest that the contracting states intended to address their respective administrative filing_requirements had it been the intention of the contracting states to override sec_882 and the regulations thereunder it would have been very easy to have declared the purpose in unmistakable terms when they drafted article paragraph having failed to do so long-standing rules of construction mandate that there is no implied repeal of sec_882 or its regulations 437_us_153 417_us_535 the above analysis is supported by the commentary to article of the oecd model tax_convention on income and capital which is substantially identical to article vii paragraph of the united_states - germany income_tax convention the allocation provisions in the article are not intended wta-n-116190-98 to sanction any such malpractice ie the undisclosed channeling of profits away from a permanent_establishment or to shelter any concern thus evading tax from the consequences that would follow from detection by the fiscal authorities concerned it is fully recognised that contracting states should be free to use all methods at their disposal to fight fiscal evasion emphasis added paragraph in addition the commentary to article confirms that its purpose is to define the general nature of profits and deductions to be considered in the taxation of a permanent_establishment paragraph clarifies in relation to the expenses of a permanent_establishment the general directive laid down in paragraph the entire commentary to paragraph gives examples that address the nature of deductions without reference to administrative methods to combat evasion further paragraphs through of the oecd commentary to article address improper use of the convention paragraph provides that tax conventions should not be used to help tax_avoidance_or_evasion paragraph further provides that individual states should adopt laws targeting abusive transactions and should ensure that the language or their bilateral income_tax treaties do not nullify these domestic rules the commentaries to article of the and oecd conventions adopt the language of paragraphs through of the oecd commentary to article additionally the and oecd commentaries to article provide in paragraph sec_11 through further commentary that clarifies the scope of the basic rules of paragraphs through paragraph of the oecd commentaries to article provides that different forms of tax_treaty abuse were considered along with possible ways to deal with them such as substance-over-form rules and subpart_f type provisions paragraph specifically provides in part the large majority of oecd member countries consider that such measures are part of the basic domestic rules set by national tax law for determining which facts give rise to a tax_liability these rules are not addressed in tax_treaties and are therefore not affected by them emphasis added furthermore paragraph provides that it is the view of the wide majority that such rules and the underlying principles do not have to be confirmed in the text of the convention to be applicable emphasis added wta-n-116190-98 paragraph sec_23 and sec_24 of the and oecd commentaries to article are instructive regarding the proper interaction of general anti-abuse_rules and the united_states - germany income_tax convention the principles adopted by these oecd commentaries which reflect the views of the wide majority of oecd member countries clearly indicate that domestic anti-abuse principles are applied independently of the united_states - germany income_tax convention moreover permitting continued application of domestic anti-abuse_rules is consistent with prevention of fiscal evasion one of the main purposes of tax conventions the case law and the commentaries provide convincing evidence that the purpose of article paragraph of the united_states - germany income_tax convention is completely unrelated to the sec_882 timely filing requirement therefore the sec_882 timely filing requirement as set forth in sec_1_882-4 continues to apply after the effective date of the tax_convention see s rep no 100th cong 2d sess pincite moreover the clear repugnancy that is required for a later legislative enactment to repeal an earlier one by implication is not present in the instant case because the two enactments do not address the same issues and are not irreconcilable see 324_us_439 417_us_535 494_fsupp_1263 e d pa because there is no clearly expressed congressional intent that the provisions of the business profits article of the united_states - germany income_tax convention repeal the provisions of sec_882 and its timely filing requirement and because the two enactments are capable of co- existence both enactments are required to be regarded as effective concurrently morton v mancari u s pincite finally had the taxpayer complied with the minimal requirements of filing a protective return as permitted by sec_1_882-4 the taxpayer would have been permitted deductions and accordingly would have been taxed on the business profits determined by the arm's-length standard of article vii business profits sec_1_882-4 provides a foreign_corporation with the option to timely file a protective return when it conducts limited activities within the united_states which may not give rise to income that is effectively connected with a u s trade_or_business the foreign_corporation may follow this same procedure if it determines initially that it has no u s tax_liability under the provisions of an applicable treaty in the event the foreign_corporation relies on the provision of an income_tax treaty to reduce or eliminate the income subject_to taxation or to reduce the rate_of_tax disclosure may be required pursuant to sec_6114 by filing a protective return within the time limits set forth under sec_1_882-4 the foreign_corporation preserves its rights to allowable deductions and credits and avoids any potential disallowance of deductions and credits issues that may arise wta-n-116190-98 by virtue of sec_882 on the protective return the foreign_corporation need not report any amounts for gross_income deductions or credits and should simply attach a statement indicating that the return is being filed for protective purposes we have not discussed whether the taxpayer should be allowed the deductions based on general principles of equity it appears that a more relevant inquiry would be whether the taxpayer can establish that it is entitled for relief under sec_1_882-4 that subsection provides the filing deadlines may be waived by the district_director or assistant_commissioner international in rare and unusual circumstances if good cause for such waiver based on the facts and circumstances is established by the foreign_corporation there are no legal precedents that define the required threshold for establishing the rare and unusual circumstances in which good cause based on the facts and circumstances may be established under sec_1 a ii however the language rare and unusual suggests that the facts and circumstances presented must involve an infrequent or uncommon event that resulted in the taxpayer’s failure_to_file moreover the regulations should not be broadly interpreted so as to defeat the legislative purpose of disallowing deductions unless a return is filed in a timely manner if the waiver provision is broadly interpreted or freely granted the effect would be to nullify treasury’s sole purpose for issuing deadlines with respect to foreign corporate returns we note that because sec_882 and the related regulations operate like a penalty provision by disallowing deductions and credits to a foreign_corporation when it fails to file a required return then requesting a waiver of the filing deadlines is analogous to requesting an exemption of the failure_to_file_penalty under sec_6651 that is under either of these two situations the taxpayer is seeking relief from the operation of a penalty provision however these two provisions impose different standards of proof before a taxpayer may be relieved from the consequences of the penalty a foreign_corporation requesting a waiver of the filing deadlines must show good cause based on the facts and circumstances whereas a taxpayer seeking relief from sec_6651 has to establish reasonable_cause we believe the good cause threshold involves a higher standard of proof than what is required under reasonable_cause there are insufficient facts presented in the incoming request for us to express an opinion on this facts and circumstances determination however a starting point for this inquiry would be at a minimum the reasons for the taxpayer’s lack of action including advice it might have sought and received wta-n-116190-98 case development hazards and other considerations although not raised by the taxpayer the facts of this case raise the issue of whether sec_884 as interpreted by sec_1_882-4 violates the non-discrimination article of the united_states -germany income_tax convention paragraph of article non-discrimination of the united_states - germany income_tax convention provides in part nationals of a contracting states shall not be subjected in the other contracting state to any taxation or any requirement connected therewith that is other or more burdensome than the taxation and connected requirements to which nationals of that other state in the same circumstances are or may be subjected paragraph of article non-discrimination of the united_states - germany income_tax convention provides in part the taxation on a permanent_establishment that an enterprise of a contracting state has in the other contracting state shall not be less favorably levied in that other state than the taxation levied on enterprises of that other state carrying on the same activities paragraph of the protocol provides paragraph of article does not obligate the united_states to subject an individual who is a german national not resident in the united_states to the same taxing regime as that applied to a citizen_of_the_united_states not resident in the united_states the treasury_department technical explanation to paragraph of article in part provides paragraph of the protocol relates to this paragraph of the article it states that the united_states is not obligated by virtue of paragraph of the article to apply the same taxing regime to a german national who is not resident in the united_states and a u s national who is not resident in the united_states the reason for this is that paragraph of the article applies only when the nationals of the two contracting states are in the same circumstances united_states citizens who are not residents of the united_states but who are nevertheless subject_to united_states tax on their worldwide income are not in the same wta-n-116190-98 circumstances with respect to united_states taxation as citizens of germany who are not united_states residents although sec_1_882-4 only applies to foreign_corporations and not to domestic corporations that fact does not give rise to a violation of paragraph of article of the united_states - germany income_tax convention because the difference in treatment is based on the difference in enforcement problems of foreign_corporations versus domestic corporations it is much more difficult for the service to detect a noncompliant foreign_corporation than a noncompliant domestic_corporation sec_1_882-4 is specifically directed at this difference which creates a situation pregnant with the possibilities of tax_evasion and places a premium on tax_evasion 125_f2d_906 4th cir aff'g 42_bta_1248 40_bta_696 sec_882 was intended to offer strong incentives to foreign_corporations to file u s income_tax returns and consequently to reduce the opportunity for tax_evasion see espinosa t c pincite as set forth in the preamble to sec_1_882-4 the timely filing requirement is justified because of the different administrative and compliance concerns that are present with respect to foreign_corporations that are not present with domestic corporations sec_882 and sec_1_882-4 are specifically directed at the potential of tax_evasion created by the difficulty in identifying foreign_corporations as evidenced from the fact the protective return provisions of sec_1_882-4 a iv only requires that the taxpayer identify itself to the internal_revenue_service no actual calculation of income deductions or credits is required sec_1_882-4 is merely a procedural requirement and differences in procedural requirements are permitted it is merely taxing non-resident person differently for practical reasons further sec_1_882-4 does not result in a different net tax result because as long as the foreign_corporation complies with its administrative and procedural requirement the net tax result for the foreign_corporation will be the same as that of a u s_corporation moreover there is no clear and manifest intent on the part of congress that the non-discrimination article of the united_states - germany income_tax convention override sec_882 494_fsupp_1263 e d pa the commentaries to paragraph of article of the oecd model convention provide that as regards the first sentence of paragraph of article experience has shown that it was difficult to define clearly and completely the substance of the principle of equal treatment and this has led to wide differences of opinion with regard to the many implications of this principle the main reason for difficulty seems to reside in the actual nature of the permanent wta-n-116190-98 establishment which is not a separate legal entity but only a part of an enterprise that has its head office in another state the situation of the permanent_establishment is different from that of a domestic enterprise which constitutes a single entity all of whose activities with their fiscal implications can be fully brought within the purview of the state where it has its head office emphasis added we believe these commentaries highlight the inadvisability of interpreting the nondiscrimination articles in our income_tax treaties in a manner that requires absolute consistency in treatment between permanent establishments and resident enterprises we believe that in general domestic laws which impose particular requirements and penalties on foreign_corporations do not violate the nondiscrimination articles of our income_tax treaties if those laws are specifically designed to address reasonably the unique circumstances of foreign_corporations doing business in the united_states in summary we believe that sec_882 as interpreted by sec_1_882-4 per se does not violate the non-discrimination article of the united_states - germany income_tax convention we believe however that the non- discrimination article calls for careful consideration of all the facts and circumstances surrounding the application of the provisions of sec_882 in a particular case this consideration should include an evaluation of whether or not if you have any further questions please contact michael hara at ____________________________ w edward williams senior technical reviewer branch associate chief_counsel international
